UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D C. 20549FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 28, 2009 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9681 JENNIFER CONVERTIBLES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 11-2824646 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 417 Crossways Park Drive, Woodbury, New York 11797 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (516) 496-1900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [X] Smaller Reporting Company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of January 11, 2010, 7,073,466 shares of the registrant’s common stock, par value $.01 per share, were outstanding. 2 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Index Part I - Financial Information Item 1. - Financial Statements (Unaudited) Consolidated Balance Sheets at November 28, 2009 (Unaudited) and August 29, 2009 2 Consolidated Statements of Operations (Unaudited) for the thirteen weeks ended November 28, 2009 and November 29, 2008 3 Consolidated Statements of Cash Flows (Unaudited) for the thirteen weeks ended November 28, 2009 and November 29, 2008 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. - Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. - Controls and Procedures 21 Part II - Other Information Item 1. – Legal Proceedings 22 Item 1A. – Risk Factors 22 Item 2. – Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. – Defaults Upon Senior Securities 22 Item 4. – Submission of Matters to a Vote of Security Holders 22 Item 5. – Other Information 22 Item 6. – Exhibits 22 Signatures 23 Exhibit Index 24 Ex. 31.1 Certification of Chief Executive Officer 25 Ex. 31.2 Certification of Chief Financial Officer 26 Ex. 32.1 Certification of Principal Executive Officer 27 Ex. 32.2 Certification of Principal Financial Officer 28 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIESConsolidated Balance Sheets(In thousands, except for share and per share data) November 28, 2009 (Unaudited) August 29, 2009 ASSETS Current assets: Cash and cash equivalents $ 7,001 $ 5,609 Restricted cash 99 99 Accounts receivable 2,634 1,816 Merchandise inventories, net 8,232 9,076 Due from Related Company, net of allowance for losses of $4,114 at November 28, 2009 and $947 at August 29, 2009 563 3,147 Prepaid expenses and other current assets 1,098 1,214 Total current assets 19,627 20,961 Store fixtures, equipment and leasehold improvements, at cost, net 2,264 2,355 Goodwill 483 483 Other assets (primarily security deposits) 568 670 $ 22,942 $ 24,469 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable, trade (including $957 and $1,255 to a stockholder) $ 16,942 $ 14,317 Customer deposits 8,247 4,976 Accrued expenses and other current liabilities 5,437 6,001 Due to Related Company 500 400 Deferred rent and allowances - current portion 629 589 Total current liabilities 31,755 26,283 Deferred rent and allowances, net of current portion 2,238 2,360 Obligations under capital leases, net of current portion 84 96 Total liabilities 34,077 28,739 Contingencies (Note 12) Stockholders' Deficiency: Preferred stock, par value $.01 per share Authorized 1,000,000 shares Series A Convertible Preferred - issued and outstanding 6,490 shares at November 28, 2009 and August 29, 2009 (liquidation preference $3,245) - - Series B Convertible Preferred - issued and outstanding 47,989 shares at November 28, 2009 and August 29, 2009 (liquidation preference $240) 1 1 Common stock, par value $.01 per share Authorized 12,000,000 shares; issued and outstanding 7,073,466 shares at November 28, 2009 and August 29, 2009 70 70 Additional paid-in capital 29,652 29,647 Accumulated deficit (40,858 ) (33,988 ) (11,135 ) (4,270 ) $ 22,942 $ 24,469 See Notes to Consolidated Financial Statements 2 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIESConsolidated Statements of Operations(In thousands, except share and per share data)(Unaudited) Thirteen weeks ended November 28, November 29, 2009 2008 Revenue: Net sales $ 22,041 $ 24,980 Revenue from service contracts 1,138 1,473 23,179 26,453 Cost of sales, including store occupancy, warehousing, delivery and service costs 16,996 18,764 Selling, general and administrative expenses 9,649 9,308 Provision for loss on amounts due from Related Company 3,167 - Depreciation and amortization 222 244 30,034 28,316 Loss from operations (6,855 ) (1,863 ) Interest income 9 54 Interest expense (4 ) (5 ) Loss from continuing operations before income taxes (6,850 ) (1,814 ) Income tax expense 2 1 Loss from continuing operations (6,852 ) (1,815 ) Loss from discontinued operations (including loss on store closings of $2 in 2009) (18 ) (54 ) Net loss $ (6,870 ) $ (1,869 ) Basic and diluted loss per common share: Loss from continuing operations $ (0.97 ) $ (0.26 ) Loss from discontinued operations - - Net loss $ (0.97 ) $ (0.26 ) Basic and diluted weighted average common shares outstanding 7,073,466 7,073,466 See Notes to Consolidated Financial Statements 3 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIESConsolidated Statements of Cash Flows(In thousands)(Unaudited) Thirteen weeks ended November 28, November 29, 2009 2008 Cash flows from operating activities: Net loss $ (6,870 ) $ (1,869 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities of continuing operations: Depreciation and amortization 222 244 Provision for loss on amounts due from Related Company 3,167 - Non cash compensation to consultant 5 5 Loss from discontinued operations 18 54 Deferred rent (82 ) (350 ) Changes in operating assets and liabilities, net of effects from discontinued operations: Merchandise inventories, net 823 479 Prepaid expenses and other current assets 115 332 Accounts receivable (818 ) (1,041 ) Due from Related Company, net (482 ) 369 Other assets 101 9 Accounts payable, trade 2,624 1,055 Customer deposits 3,275 (1,171 ) Accrued expenses and other current liabilities (560 ) (11 ) Net cash provided by (used in) operating activities of continuing operations 1,538 (1,895 ) Cash flows from investing activities: Sale of marketable auction rate securities - 1,350 Restricted cash - (6 ) Capital expenditures (130 ) (72 ) Net cash (used in) provided by investing activities from continuing operations (130 ) 1,272 Cash flows from financing activities: Principal payments under capital lease obligations (11 ) (10 ) Net cash used in financing activities from continuing operations (11 ) (10 ) Net increase (decrease) in cash and cash equivalents from continuing operations 1,397 (633 ) Net decrease in cash and cash equivalents from operating activities of discontinued operations (5 ) (110 ) Cash and cash equivalents at beginning of period 5,609 9,057 Cash and cash equivalents at end of period $ 7,001 $ 8,314 Supplemental disclosure of cash flow information: Income taxes paid $ 15 $ 5 Interest paid $ 4 $ 5 See Notes to Consolidated Financial Statements 4 JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIESFor the Thirteen Weeks Ended November 28, 2009(In thousands, except for share amounts) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) NOTE 1: BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Jennifer Convertibles, Inc. and its subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals other than the provision for loss on amounts due from the Related Company (as defined in Note 5) in 2009) considered necessary for a fair presentation have been included. The operating results for the thirteen-week period ended November 28, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending August 28, The Company has evaluated subsequent events through January 12, 2010, the date the financial statements were issued. The balance sheet as of August 29, 2009 has been derived from the audited consolidated financial statements as of such date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, please refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended August 29, 2009, as filed with the Securities and Exchange Commission (“SEC”). NOTE 2: LIQUIDITY The Company has incurred a net loss for the thirteen weeks ended November 28, 2009 and for the years ended August 29, 2009 and August 30, 2008, and has also used cash in its operating activities during such fiscal years. In addition, the Company has both working capital and stockholders' deficiencies as of November 28, 2009. Further, during fiscal 2009, a finance company to which the Company sold receivables on a non-recourse basis terminated its agreement with the Company, credit card processors began holding back certain payments due to the Company for credit purchases by customers (see Note 6) and the Related Company failed to make timely payments to the Company by the required due dates. In November 2009, the Related Company defaulted on its payment obligations to the Company and the Company discontinued granting credit to the Related Company and provided an allowance for loss for the net balance due from the Related Company. These events impact the Company's liquidity. The Company has implemented cost cutting programs, including store closings, termination of personnel, salary reductions for certain executive officers and renegotiations of lease agreements.
